Exhibit 10.14

Summary of Non-Employee Director Compensation Program for 2016


Effective January 1, 2016, the following compensation program applies to
non-employee directors of Compass Minerals International, Inc. (the “Company”).


1.
Annual Retainer - Each non-employee director will receive from the Company an
annual retainer of $160,000 per year:

a)
$75,000 of the annual retainer amount per year is the cash retainer and may be
deferred into the Directors’ Deferred Compensation Plan at the election of the
director; and

b)
$85,000 of the annual retainer amount per year must be deferred into the
Directors’ Deferred Compensation Plan until ownership levels are met, and then
may be deferred or taken in shares of stock of the Company. Deferred amounts are
converted into units equivalent to the value of the Company’s common stock and
accumulated deferred fees are distributed in common stock.



2.
Ownership Levels - Each non-employee member of the Board of Directors is
required to obtain and to maintain ownership in Company stock (or its
equivalent) equal to five times the annual cash retainer, which amount is to be
achieved within five years of joining the Board.



3.
Committee Service Fee - Each non-employee director will receive from the Company
an annual fee for serving on each of the following committees, as follows:



Audit Committee
$
10,000


Compensation Committee
$
7,500


Nominating/Corporate Governance Committee
$
5,000


Environmental, Health & Safety Committee
$
5,000





4.
Committee Chair Fee. Each non-employee director who serves as a committee chair
for 2016 will receive from the Company the following annual fee, as follows:

 
Audit Committee
$
22,500


Compensation Committee
$
15,000


Nominating/Corporate Governance Committee
$
12,500


Environmental, Health & Safety Committee
$
12,500





5.
Lead Independent Director. The Lead Independent Director will be paid an annual
fee in the amount of $20,000 per year.



6.
Cash v. Deferral Election. Non-employee directors may elect to receive fees paid
for serving on a committee, as a committee chair, and as Lead Independent
Director in cash or may elect to defer such into the Company’s Directors’
Deferred Compensation Plan.


